Citation Nr: 1522417	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-35 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as due to aggravation of a preexisting condition.


REPRESENTATION

Veteran is represented by:  Lisa Palmer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to May 2008 and from June 2011 to April 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's claims file is under the jurisdiction of the RO in Muskogee, Oklahoma.

The Veteran testified at a March 2014 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A reported history of right shoulder injury, status post arthroscopic surgery, was noted on clinical examination in October 2006, at the time of the Veteran's enlistment in the Army National Guard, when clinical examination revealed the upper extremities were normal; however a February 2006 clinical report constitutes clear and unmistakable evidence that the Veteran was status postoperative right shoulder micro-instability with partial rotator cuff tear and curved acromion with impingement on entrance to service.

2.  The Veteran's status postoperative right shoulder shoulder micro-instability with partial rotator cuff tear and curved acromion with impingement increased in severity during the Veteran's active duty, and the record does not contain clear and unmistakable evidence that the increase in disability was due to the natural progress of the disorder.

3.  The probative evidence of record shows that the Veteran's right shoulder strain with right upper extremity neuropathy was caused by aggravation of the Veteran's pre-existing status postoperative right shoulder injury.


CONCLUSION OF LAW

Right shoulder strain with right upper extremity neuropathy was aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).  Because the Board is granting in full the benefits sought on appeal, any error committed with respect to either the duty to notify or the duty to assist is harmless.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Where a preexisting condition was noted upon entry into service, the veteran has the burden of showing that the preexisting condition worsened in service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the veteran establishes worsening during service, then the disability is presumed to have been aggravated in service, and the burden shifts to VA to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 n. 6 (2012); 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  

The Veteran seeks service connection for a right shoulder disability, which he contends had its onset during service, or alternatively, was caused by aggravation of a preexisting right shoulder injury.

During a March 2014 hearing before the Board, the Veteran testified that when he was about 15 or 16 years old, he tore his right rotator cuff while playing baseball.  The Veteran stated that he underwent surgery to repair the rotator cuff at age 17, and received approximately three months of physical therapy.  The Veteran testified that after enlisting in the Army National Guard in October 2006, he did not experience any problems with his right shoulder until pre-deployment training camp in 2011.  The Veteran indicated that he experienced an onset of shoulder pain while carrying a fellow service member during evacuation simulations and again while carrying weapons.  He stated that he sought treatment for his pain and was eventually medically cleared for deployment to Afghanistan.  The Veteran further testified that approximately one month into his deployment, he reinjured his shoulder after three mortars hit the area near to the Veteran's truck, causing him to be thrown against the back wall of the truck with his right arm against the wall.  The Veteran testified that after the incident, he experienced right shoulder pain and had difficulty putting on his gear and lifting his rucksack.  He further testified that his shoulder pain prevented him from performing his job duties as a gunner, and he was therefore reassigned to a position as a driver.  He stated that with the exception of one visit to an orthopedic physician, all of the treatment he received in Afghanistan was with the unit medic.  The Veteran testified that he filed for service connection upon returning from Afghanistan, but a VA examiner indicated that there was nothing wrong with his right shoulder.  Nevertheless, the Veteran testified that he experienced difficulty lifting and carrying over 25 or 30 pounds with his right hand.  He also stated that his shoulder ached if he slept on his right side, and he could no longer work on his car due to pain and decreased grip strength in his right hand.  He further testified that his shoulder pain prevented him from performing his job duties, which included unloading trucks.  Subsequently, he was transferred to a less physically demanding position.   

The Veteran's statements are competent evidence of an in-service event or injury, as they relate to factual matters of which he has first-hand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board must also ascertain whether these statements are credible.  Id. at 469; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Service treatment records confirm that in March 2011, the Veteran sustained an injury to his right shoulder during pre-mobilization training.  Thus, the Board finds that the Veteran's statements are also credible evidence of an in-service shoulder injury during pre-mobilization training.

With respect to the second shoulder injury that the Veteran apparently sustained in Afghanistan, service treatment records show no treatment for a shoulder injury following a mortar attack in August or September 2011.  However, in the case of a veteran who engaged in combat with the enemy in active service during a period of war, "[VA] shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran."  38 U.S.C.A. § 1154(b) (West 2014); see also Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007) (holding that pursuant to 38 U.S.C.A. § 1154(b), lay statements may be sufficient to establish the in-service incurrence of an injury or disease for combat veterans).  "Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  38 U.S.C.A. § 1154(b).

Service personnel records indicate that the Veteran served in an imminent danger area and was awarded multiple decorations, including a Combat Action Badge.  Accordingly, the Board finds that the Veteran engaged in combat with the enemy, and 38 U.S.C.A. § 1154(b) is applicable.  

A January 2012 service treatment record indicates that while serving in Afghanistan, the Veteran complained of right shoulder and arm numbness and intermittent locking.  Although the record shows that the Veteran reported that the injury occurred during pre-mobilization training, the record is dated approximately ten months after pre-mobilization training and indicates that the injury occurred during "active duty combat Afghanistan."  Additionally, a March 2012 post-deployment health assessment questionnaire indicates that the Veteran reported experiencing a blast or explosion.  Furthermore, in March 2014, the Veteran submitted a written statement, along with a waiver of RO jurisdiction, from a fellow service member who served as a medic in the Veteran's unit in Afghanistan.  The medic stated that while their unit was clearing routes for coalition forces in Afghanistan, the Veteran was injured during a mortar attack.  The medic indicated that a medical assessment performed after the attack revealed pain and tenderness to the Veteran's right shoulder, which was believed to be a muscle injury and possible nerve damage.  Moreover, in a March 2014 written statement, also submitted with a waiver of RO jurisdiction, the Veteran's spouse recalled a telephone conversation during which the Veteran described the incident the day after it occurred.  Based on the foregoing, the Board finds the Veteran's statements to be credible evidence of a second in-service right shoulder injury.  See 38 U.S.C.A. § 1154(b).

With respect to whether the Veteran's preexisting right shoulder injury underwent an increase in disability during service, the evidence of record includes the Veteran's statements, a statement from the Veteran's spouse, service treatment records, post-service treatment records, and three VA examination reports.

During the March 2014 Board hearing, the Veteran testified that he did not experience any problems with his right shoulder from the time he recovered from surgery at age 17 until he reinjured it during pre-deployment training in 2011.  Although he reportedly recovered from that injury, he testified that he sustained a second injury in Afghanistan and has experienced right shoulder pain and right upper extremity numbness ever since.  The Veteran's statements are competent evidence as to the presence of observable symptoms, such as pain and numbness.  See Layno, 6 Vet. App. at 469-70.  

A February 2006 private treatment record indicates that the Veteran underwent right shoulder arthroscopic surgery to repair right shoulder micro-instability with a partial rotator cuff tear and curved acromion with impingement.  The record indicates that prior to surgery, the Veteran complained of recurrent pain in his right shoulder.

An October 2006 report of medical history indicates that the Veteran denied experiencing shoulder pain, numbness, or tingling.  The record also shows that the Veteran sustained a "throwing injury" to his right shoulder in approximately 2004 or 2005, for which he underwent arthroscopic surgery.  Clinical examination in October 2006 revealed normal upper extremities.  The examiner determined that the Veteran's past shoulder injury was not disqualifying, and the Veteran was permitted to enlist in the Army National Guard.  

An April 2008 chronological record of medical care indicates that the Veteran reported right shoulder pain, which he characterized as a 5 out of 10 in severity at rest and an 8 out of 10 in severity with physical activity.  The Veteran indicated that his pain was caused by physical training activities, such as carrying weapons and performing ruck marches, push-ups, and pull-ups.  The Veteran indicated that he had a past history of right shoulder pain, which was treated with orthoscopic surgery, cortisone injections, and physical therapy.  

An April 2011 statement of medical examination and duty status indicates that in March 2011, the Veteran injured his shoulder during pre-mobilization training.  Specifically, the record indicates that the Veteran reported feeling a "pop" in his shoulder while performing casualty evacuation operations.  Two days later, when the Veteran was assisting in loading a weapon into a vehicle, his shoulder gave out, causing him to drop the weapon.  The record shows that both injuries occurred in the line of duty during a period of inactive duty for training.  Imaging studies revealed minimal signal abnormality involving the distal infraspinatus insertional fibers relating to a punctate intrasubstance tear.  The Veteran was ordered not to engage in any lifting, carrying, pushing, or pulling of anything over 30 pounds and not to reach above shoulder level on the right side.  The Veteran was cleared to return to full duty by the end of April 2011.

Follow-up imaging studies performed in June 2011 revealed a minimal tear signal at infraspinatus myotendinous junction.  The impression was improved right shoulder pain.  The treatment provider indicated that the Veteran could be deployed, but he should follow up with treatment as necessary.

A January 2012 service treatment record indicates that the Veteran reported symptoms of right shoulder and arm numbness and intermittent locking, which occurred during pre-mobilization training exercises, including a casualty evacuation drill, weapons mounting, and other regular work activities.  A physical examination revealed abnormally decreased internal and external rotation of the right shoulder and decreased response to tactile stimulation in the entire right arm.  The right shoulder otherwise appeared normal, without any evidence of muscle spasm, instability, or weakness.  The diagnosis was right shoulder strain.  The treatment provider recommended ibuprofen, physical therapy exercises, and cryotherapy ice.  The Veteran was advised to go on light profile, but the Veteran stated that he was needed for the mission, and he was released without limitations.  The treatment provider indicated that the injury was incurred in the line of duty, and noted "active duty combat Afghanistan" as the basis for that opinion.  

A February 2012 service treatment record indicates that the Veteran sought follow-up treatment for his right shoulder.  He reported that he regained temperature sensation in his right arm and his range of motion improved; however, he continued to experience numbness in the right shoulder and arm.  

A March 2012 post-deployment health assessment questionnaire indicates that the Veteran rated his overall health during the past month as "fair" and characterized his post-deployment health as "somewhat worse now than before" deployment.  The Veteran reported seeking treatment on three occasions while he was deployed, including treatment for numbness or tingling in the hands or feet.  

During a July 2012 VA examination, the Veteran reported initially injuring his shoulder while lifting a machine gun.  Imaging studies performed at the time revealed a small distal infraspinatus tendon tear.  The Veteran reported that he recovered from that injury, but reinjured his right shoulder in August or September 2011 during a mortar attack, which caused him to be thrown against a turret shield at the rear of a vehicle.  Afterward, the Veteran reported experiencing tingling and numbness in his right hand, which caused him to drop things.  The Veteran denied experiencing any shoulder or arm pain at the time of the examination.  A physical examination revealed full range of motion in the right shoulder and normal muscle strength.  There was evidence of slightly decreased sensitivity to pinprick and brush touch flexor surface on the right hand.  Reflex and grip were equal in the left and right hand.  The examiner indicated that the Veteran's motor coordination was normal, noting that he was able to take off his shirt and tie his boots without difficulty.  The examiner also indicated that the Veteran had normal function except for occasional tingling in the right fingers.  Imaging studies of the right shoulder were unremarkable.

An August 2012 private treatment record, which was submitted with a waiver of RO jurisdiction, indicates that the Veteran reported sustaining a rotator cuff tear on two occasions and being involved in an explosion during which he strained his right shoulder.  Subsequently, the Veteran began noting numbness and tingling in the right hand and arm and weakened grip in the right hand.  He also reported difficulty with proprioception and sensitivity to light touch.  It was noted that the Veteran had surgery on the right rotator cuff during high school, but did well afterward until his shoulder was reinjured in Afghanistan.  A neurological examination revealed some diminished proprioceptive and sensory capacity to light touch in the right hand.  The impression was a history of a right should rotator cuff tear, with reinjury of the right shoulder approximately one year ago, and posttraumatic right arm and hand neuropathy with diminished proprioception and sensation to light touch.

A September 2012 VA examination revealed normal range of motion of the right shoulder.

During a June 2013 VA examination, the Veteran reported injuring his right shoulder during pre-deployment training around April 2011.  It was noted that imaging studies performed at the time revealed a labral tear, and physical therapy was beneficial.  The Veteran reported reinjuring his right shoulder around August 2011 after the Veteran was knocked against the door of a truck during a mortar attack in Afghanistan.  The Veteran reported continued right shoulder pain after the injury.  After he was told by a medical professional that the sensation in his right arm was abnormal, the Veteran reported being reassigned to a position as a driver because he could no longer perform his duties as a gunner.  At the time of the examination, the Veteran reported experiencing right should pain, stiffness, locking, fatigability, and loss of motion.  He described his pain as constant, dull, and achy with a sharp, stabbing pain occurring approximately two or three times per week.  He also reported numbness in the right arm, which made it difficult to pick up objects and occasionally caused him to run into things.  He denied any weakness, swelling, heat, redness, instability, giving way, lack of endurance, or deformity.  Range of motion testing revealed right shoulder flexion to 130 degrees and abduction to 120 degrees, with objective evidence of pain.  A physical examination revealed localized tenderness on palpation around the right shoulder and mild crepitus in the right shoulder.  It was noted that right shoulder internal rotation was to 45 degrees, with pain starting at 30 degrees, and external rotation was to 50 degrees, with pain starting at 40 degrees.  Muscle strength was normal.  An external rotation/infraspinatus strength test and a lift-off subscapularis test were positive.  The examiner indicated that the Veteran had diagnoses of tendonitis in the right shoulder from 2011 and status post-surgical subacromial decompression and acromioplasty from 2006.  The examiner opined that the Veteran's "claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness" and provided the following rationale:

[The] Veteran had serious pathology in the right shoulder prior to joining the military, such that surgery was required in 2006.  He had a flare of worsening right shoulder pain in [April 2008].  In [April 2011], he developed worsening shoulder pain again and limitation of range of motion, as a result of injury during training for deployment.  He improved from this injury and was deployed, but developed worsening right shoulder pain during the deployment.  [The] Veteran reported to me and to the [July 2012] examiner that he had another injury while he was gunning in an armored vehicle, reporting the vehicle being hit by mortars and his being thrown around in the vehicle, striking the right shoulder.  However, I find no evidence of this additional described injury event.  The injury he sustained during training in [April 2011] was mild, as shown by MRI and then repeat MRI both not showing major pathology, and substantiated by his quick improvement with physical therapy and rest.  It is less likely as not that the majority of his trouble with the right shoulder came from his time in the military and more likely as not that it results from serious injuries/pathology which existed prior to service.  His injury/injures prior to  being in the service were severe enough to warrant surgical attention.  His more recent injury [in April 2011] was of a much less serious severity, and therefore is less likely as not causing his present shoulder symptoms/condition.

. . .

I conclude, after a review of medical records, taking a history, performing a physical examination and a review of the medical literature that the shoulder condition is less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and is at least as likely as not permanently aggravated or a result of injures prior to military service, and was not caused by and/or worsened by an already service connected disability.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.

In March 2014, the Veteran submitted a written statement from his spouse, along with a waiver of RO jurisdiction, in which his spouse described noticeable differences in the Veteran's physical abilities before and after deployment.  The Veteran's spouse stated that prior to pre-mobilization training, the Veteran worked as a roofer for many years without any complaints of right shoulder pain.  She stated that after returning from Afghanistan, the Veteran was no longer able to perform his job duties as a roofer, which included carrying heavy supplies up and down ladders.  Additionally, she indicated that the Veteran experienced difficulty gripping objects with his right hand and often dropped things.  As a result, the Veteran had been unable to do engage in many of the same activities he did before deployment, such as unloading trucks at work.  Consequently, the Veteran was transferred to a less physically demanding position at work   She also observed the Veteran received cuts and bruises on his right arm due to decreased sensation.

A review of the record reveals that by October 2006, the Veteran's status postoperative right shoulder injury had healed to the extent that it was not disqualifying for enlistment in the Army National Guard.  When the Veteran enlisted, he denied experiencing any shoulder pain, numbness, or tingling.  The Veteran testified that after he recovered from surgery, he did not have any problems with his right shoulder other than the pain he experienced during military trainings.  The Veteran's spouse confirmed that the Veteran worked as a roofer during this time period, carrying heavy supplies up and down ladders without any complaints of right shoulder pain.  In April 2008, the Veteran complained of right shoulder pain after carrying weapons and performing ruck marches, push-ups, and pull-ups.  In March 2011, the Veteran reinjured his right shoulder during casualty evacuation drills and aggravated it further while loading a weapon into a vehicle.  In August or September 2011, the Veteran sustained another injury to his right shoulder during a mortar attack.  After returning from Afghanistan, the Veteran reported experiencing right shoulder pain and right upper extremity numbness.  The Veteran and his spouse both observed significant functional limitations in the Veteran's right shoulder, arm, and hand, which were not present prior to deployment.  Specifically, the Veteran and his spouse indicated that the Veteran had difficulty gripping objects and frequently dropped things.  They also noted that the Veteran could not lift or carry as much weight as he could prior to deployment, which prevented him from returning to his pre-deployment job as a roofer and caused him to be transferred from his job unloading trucks.  In August 2012, a private physician indicated that the Veteran sustained a reinjury of his rotator cuff tear during service and provided a new diagnosis of posttraumatic right arm and hand neuropathy with diminished proprioception and sensation to light touch.  Based on the foregoing, the Board finds that the probative evidence of record supports a finding that the Veteran's pre-existing status postoperative right shoulder rotator cuff tear and curved acromion with impingement worsened during service.

As noted above, where a preexisting condition worsens during service, it will be presumed to have been aggravated by service, absent clear and convincing evidence that the increase in disability was due to the natural progress of the disease.  See Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Although the June 2013 VA examiner opined that "the natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during service," the Board assigns no probative value to this opinion because the examiner failed to consider the Veteran's statements regarding the second in-service shoulder injury.  See Dalton v. Nicholson, 21 Vet App. 23, 39-40 (2007) (holding that a VA examination is inadequate if the examiner ignores the veteran's statements of an in-service event or injury unless the Board expressly find that the injuries or event did not occur).  The report indicates that the examiner "found no evidence of this additional described injury event."  However , the evidence of record contains a January 2012 service treatment record showing complaints of right shoulder pain following an injury that occurred during "active duty combat Afghanistan" and a March 2012 post-deployment health assessment questionnaire in which the Veteran reported experiencing a blast or explosion.  See Reonal, 5 Vet. App. at 460-61 (holding that medical opinions based on an inaccurate factual premise are not probative).  Additionally, the examiner's rationale contains no discussion of what the natural progression of a rotator cuff injury, status post antroscopy, would be absent military training.  Without such discussion, the examiner's opinion is of no probative value in assessing whether the increase in disability was due the natural progress of the disease, particularly in light of the fact that the Board has found that the Veteran sustained at least two distinct injuries to his right shoulder during service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported with an analysis); Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  

Based on the foregoing, the Board finds that the probative evidence of record supports a finding that the Veteran's pre-existing status postoperative right shoulder injury underwent an increase in disability during service, and the record does not contain clear and convincing evidence that the increase in disability was due to the natural progress of the disease.  Therefore, service connection for right shoulder strain with right upper extremity neuropathy is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 


ORDER

Service connection for right shoulder strain with right upper extremity neuropathy is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


